Action brought by the plaintiff wdfe to recover damages for personal injuries sustained because of the alleged negligence of defendant Rap-I-Dol Distributing Corp., and by the plaintiff husband to recover damages for loss of *1005Ms wife’s services. Plaintiffs appeal from an order setting aside a ruling theretofore made upon an examination before trial of the corporate defendant Rap-I-Dol Distributing Corp. upon the ground that the question propounded is not witMn the purview of any of the items contained in the order for the examination before trial, and directing that the objection to such question by the defendant’s attorney be sustained and that the witness be not compelled to answer. Appeal dismissed, with ten dollars costs and disbursements, upon the ground that the order is not appealable. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.